VAUGHN, Judge.
Although we agree with the trial court’s determination that defendant tendered marketable title, we are unable to sus*213tain his conclusion of law that the 1970 deed to defendant “constituted a subdivision within the definition of the Guilford County Subdivision Control Ordinance.”
G.S. 153-266.3, the statute authorizing the Guilford County ordinance, prohibits a county from regulating “the platting and recording of subdivisions in any manner other than through the adoption of an ordinance pursuant to this article.” G.S. 153-266.1 only authorizes an ordinance regulating the platting and recording of any “subdivision of land as defined by this article.” (Emphasis added.) G.S. 153-266.7 defines a subdivision as: “A ‘subdivision’ shall include all divisions of a tract . . . into two or more lots . . . for the purpose, whether immediate or future, of sale or building development. ...” (Emphasis added.)
The court found as a fact that the 1970 “conveyance was made for the purpose of dividing up the real estate of the late T. D. Alley among the heirs of T. D. Alley.” There is no dispute as to this finding. Thus the 1970 conveyance to defendant did not constitute a division of land for immediate or future sale or development within the meaning of G.S. 153-266.1 et seq. and was not subject to regulation thereunder. For the reasons stated, the judgment is affirmed.
Affirmed.
Judges Britt and Parker concur.